UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
SHIRLEY TABB,                        )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )   Civil Action No. 06-0789 (PLF)
DISTRICT OF COLUMBIA and            )
 BRENDA DONALD WALKER,               )
                                     )
            Defendants.              )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               The parties appeared before the Court for a pretrial conference on June 14, 2010.

For the reasons discussed in open court, the Court has determined that the District of Columbia

must make available to plaintiff information from newly discovered backup tapes of email

correspondence within the Child and Family Services Agency (“CFSA”) for the period February

1, 2005 through December 31, 2005. Plaintiff has made an adequate showing that information

relevant to her claims may exist in the backup tapes for this time period. This decision required

the Court to postpone the trial, which had been scheduled to begin on June 21, 2010 at 9:30 a.m.

               The parties are directed to meet and confer, possibly with the assistance of a third

party vendor, to determine the most efficient method of restoring the backup tapes and searching

them — either by using agreed upon search terms or by restricting the search to certain email

custodians — for relevant information. The search shall be consistent with plaintiff’s original

discovery requests. The parties are instructed to design the search and restoration in a manner

that avoids the need to conduct any additional searches of these backup tapes. The District of
Columbia shall bear the cost of this restoration and production because the District is the party

responsible for maintaining this information in an accessible format and because the plaintiff’s

original discovery request was reasonable and timely.

               Upon reaching an agreement as to the method of the restoration and the search,

the District is directed to begin this process as soon as possible, irrespective of the current fiscal

year, in order to avoid further delay of trial. The District may move for a protective order as

needed to protect confidential information contained on the tapes. In addition, it may protect

privileged materials either with a privilege log or by using a clawback procedure. The parties

shall report to the Court with respect to this process at a status conference on June 29, 2010 at

10:30 a.m.

               Accordingly, it is hereby

               ORDERED that defendants’ motion for a protective order [56] is DENIED;

and it is

               FURTHER ORDERED that plaintiff’s motion to compel [76] is GRANTED.

               SO ORDERED.


                                               /s/________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge

DATE: June 16, 2010




                                                   2